FILED
                            NOT FOR PUBLICATION
                                                                            JUN 10 2010
                     UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                            FOR THE NINTH CIRCUIT



NAIMIDII BINDERIYA,                              No. 08-71195

              Petitioner,                        Agency No. A096-149-800

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 2, 2010 **

                                Seattle, Washington


Before: W. FLETCHER and RAWLINSON, Circuit Judges, and MOSMAN, ***
        District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael W. Mosman, United States District Judge for
District of Oregon sitting by designation.
      Naimdii Binderiya petitions for review of the denial of asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”) by the

Board of Immigration Appeals (“BIA”).

      Substantial evidence supports the BIA’s conclusion that Binderiya did not

establish a well-founded fear of persecution. Binderiya experienced past

harassment in Mongolia as a result of a lesbian relationship. Substantial evidence

supports the conclusion that the harassment was not sufficiently severe to

constitute persecution. Even assuming, for the purposes of argument, that the

harassment Binderiya described was extreme enough to constitute persecution,

Binderiya was targeted as a result of her relationship with a specific woman. The

specific relationship that led to the harassment ended voluntarily some time ago,

and the person with whom Binderiya was in that relationship is no longer in

Mongolia. In light of these facts, substantial evidence in the record supports the

conclusion that the harassment is unlikely to reoccur. The evidence in the record

does not compel the finding that lesbians generally are subject to persecution in

Mongolia.

      Because the evidence is insufficient to establish a well-founded fear of

persecution, it is also insufficient to establish the higher standards for withholding

of removal and CAT relief.

      Petition DENIED.


                                           2